Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed January 23, 2020, is a reissue of U.S. Patent 9,577,199 (hereafter the '199 patent), which issued from U.S. application Serial No. 14/509,757 (the ‘757 application) with claims 1-25 on February 21, 2017.

Priority, Filing Date and Continuity
The ‘757 application was filed October 8, 2014 and is a continuation of U.S. patent application Ser. No. 13/786,769, filed March 6, 2013, now U.S. Patent 8,890,131 (the ‘131 patent), which is a continuation application of Ser. No. 12/643,420, filed December 21, 2009, now U.S. Patent 8,759,818 (the ‘818 patent), which claims the benefit of the following provisional applications: Serial No. 61/239,574 (the ‘574 provisional application) filed September 3, 2009; Serial No. 61/179,407 (the ‘407 provisional application) filed 05/19/2009; and Serial No. 61/156,181 (the ‘181 provisional application) filed 02/27/2009. 
Inter Partes Review (IPR)
In IPR 2020-00178 for the ‘199 patent, a Decision denying institution of inter partes review (hereinafter “Denial Decision”) was mailed by the Patent Trial and Appeal Board (hereinafter “Board”) on May 29, 2020. 

Rejections Overcome
The 35 USC 112, second paragraph, rejection of claims 37, 44 and 45 have been overcome by Applicant’s claim amendments and arguments.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 26-47 directed to an aryl-substituted anthracene compound and an organic electronic device.  Claims 26 and 41 are representative.
26. (New)   An aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale


wherein:

R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein the compound has at least eight D;
wherein the aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, heteroaryl, and deuterated derivatives of any of the foregoing.


41. (New)  An organic electronic device comprising a first electrical contact layer, a second electrical contact layer, and at least one active layer therebetween, wherein the active layer comprises an aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale

wherein:
R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein the compound has at least eight D;
wherein the aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, heteroaryl, and deuterated derivatives of any of the foregoing.

Dependent claims 43 and 44 use the transitional phrase “consists essentially of” to describe the active layer of the electronic device.  According to MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See, e.g., PPG Industries v. Guardian Industries, 156 F.3d at 1355, 48 USPQ2d at 1355.  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0315754 to Kawamura et al (hereinafter “Kawamura”) in view of U.S. Patent Application Publication 2003/0134140 to Li et al (hereinafter “Li”).
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura’s anthracene derivative compounds of formulas (2) to (7) and (12) are reproduced below, and contain a dibenzofuran group when X is O:

    PNG
    media_image2.png
    208
    288
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    187
    293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    296
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    167
    292
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    409
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    179
    438
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    156
    302
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    160
    321
    media_image10.png
    Greyscale

In Kawamura’s compounds 1 and 5, each of the instant R1 through R8 is hydrogen, the instant Ar2 is phenyl, and the instant Ar4 is dibenzofuran.  Alternatively, Ar2 in compounds 1 and 5 is heteroaryl and comprises the dibenzofuran and the phenyl group to which it is attached, and Ar4 is hydrogen.  In compound 1, the instant Ar1 is naphthyl and the instant Ar3 is hydrogen.  In compound 5, the instant Ar1 is phenyl and the instant Ar3 is naphthyl.



    PNG
    media_image11.png
    735
    302
    media_image11.png
    Greyscale

wherein the parameters and groups are further discussed in ¶¶ 0027-0035.  Almost all of the benzofuran-containing exemplary compounds on pp. 13-17 of Kawamura are pertinent to those here claimed.  For illustration purposes only, the following 
	
    PNG
    media_image12.png
    160
    410
    media_image12.png
    Greyscale

             
    PNG
    media_image13.png
    175
    324
    media_image13.png
    Greyscale

In these compounds, each of the instant R1 through R8 is hydrogen; the instant Ar2 is phenyl, the instant Ar4 in the first compound is heteroaryl, i.e., benzofuran joined with two additional phenyl rings wherein each of the rings is joined by a single bond to the benzofuran, the instant Ar4 in the second compound is benzofuran, the instant Ar1 in each of the compounds is phenyl and the instant Ar3 in each of the compounds is naphthyl. 
Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and 
Kawamura’s anthracene compounds differ from those here claimed in that Kawamura’s anthracene compounds lack at least eight deuterium (D) in place of at least eight hydrogen atoms of the compounds.
Kawamura’s anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of the organic EL device as a light-emitting material (see ¶ 0096).
Li teaches conjugated organic semiconductor compounds for use in optoelectronic devices, such as a light emitting device, wherein one or more hydrogens of the compounds are deuterated (see Abstract; ¶¶ 0001, 0007 and 0032-0034; and Figs. 1 and 2).  The conjugated compounds include linear conjugated organic compounds with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0025).  The conjugated compounds also include a cyclic ring, fused cyclic ring, and combinations thereof that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0027).  The conjugated compounds also include heterocyclic ring, fused heterocyclic ring, and combinations thereof that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0028).

[0009]  Deuterium is also found to act as an apparent electron-donating inductive substituent relative to hydrogen.  The isotope effects may be applied in the design of new luminescent materials with enhanced charge-injection ability.  Additionally, it is know [sic] that the C-D bond is shorter than the C-H as a result of the anharmonicity of the bond stretching potential.  [M. L. Allinger and H. L. Flanagan, J. Computational Chem. 1983, 4(3), 399].  This means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.  Deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.

Li prepares several compounds having at least eight D, such as the green luminescent poly(phenylene vinylene) of formula 4 in Example 1 (¶ 0038) and the metal complex of formula 28 in Example 8 (¶ 0063):

    PNG
    media_image14.png
    109
    132
    media_image14.png
    Greyscale
               
    PNG
    media_image15.png
    197
    154
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated, light-emitting anthracene compounds of Kawamura, such as the four exemplary compounds of Kawamura noted above, such that deuterium is used in place of all or essentially all of the hydrogens in the compounds, i.e., at least eight of the hydrogens in Kawamura’s conjugated compounds are replaced with D as here claimed, so as to provide for better thermal 
Claims 27-31, 34-37 and 40 set forth the percentage or location of the deuterium.  With the replacement of all or essentially all of the hydrogens with deuterium in Kawamura’s anthracene compounds, it would have been obvious to have replaced at least one of the hydrogens with deuterium on the anthracene portion thereof, i.e., at least one of the instant R1 to R8, and to have replaced at least one of the hydrogens in the remaining aryl portions of Kawamura’s anthracene compounds, e.g., the phenyl, naphthyl, dibenzofuran and/or benzofuran portions, with deuterium.  Each of said hydrogens in Kawamura’s compounds is a hydrogen of the conjugated compound, as per the teachings of Li.
Furthermore, with respect to the percent deuterium, as noted above, Li teaches replacing one or more hydrogens of the conjugated compound with deuterium.  In fact, the compounds prepared in Li’s Examples 1 and 8, i.e., said compounds 4 and 28, are 100% deuterated.  According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate level of deuteration, such as the at least 10%, at least 50% or 100% deuteration as here claimed, so as to take advantage of the better thermal stability, longer optoelectronic device lifetime, and higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate, as taught by Li.
With respect to claims 33 and 34, Kawamura teaches the R1 to R4 and R5 to R8 in its general formula (1), i.e., the Rb group(s) in Kawamura’s more specific formulas (1) to (6), or the R51 to R54 and R55 to R58 in formulas (7) and (12), can be hydrogen or a 1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb in Kawamura’s compounds are in the same locations on the anthracene ring as the instant R1 to R4 and R5 to R8.  The selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant “R2” as per instant claims 33 and 34, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura as modified by Li.
With respect to claim 39, as noted above, Kawamura’s compound has a benzofuran group or a dibenzofuran group as here claimed.  Alternatively, at least one of the instantly claimed Ar1 to Ar4 in Kawamura’s compounds can be a carbazole group since Kawamura teaches that the R9 or R10 in general formula (1) can be carbazolyl (¶¶ 0024-0030).  Additionally, Kawamura teaches, for example, that the substituent to the Ar1 group in formulas 2 to 6 can be carbazolyl (see ¶¶ 0033, 0039, 0042, 0049, 0056 and 0063).
Claim 44 requires that the active layer is an electroactive layer that consists essentially of a firs host material chose from compound having Formula I, a second host material and an electroactive dopant compound.  As noted above, Kawamura teaches that the light emitting layer contains the anthracene derivative as a host compound, i.e., as the instant first host compound, and further contains a fluorescent or phosphorescent .

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li as applied to claims 26-46 above, and further in view of U.S. Patent Application Publication 2008/0023676 to Hsu (hereinafter “Hsu”).
Kawamura in view of Li is relied upon for the reasons stated above in Rejection No. 1.  As noted above, Kawamura teaches that its organic EL device comprises a hole injection layer between the anode and light emitting layer (see ¶ 0109).  The hole injecting material can be a conductive polymer (see ¶ 0113).

Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Kawamura’s hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the improvement in properties is interpreted to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hole injection layer (buffer layer) of Kawamura in view of Li by using a conductive polymer/fluorinated polymer acid formulation so as to provide for improved properties, such as improved thermal stability and/or enhanced hole injection.

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li as applied to claims 26-46 above, and further in view of U.S. Patent Application Publication 2007/0247063 to Murase et al (hereinafter “Murase”).

As set forth in Rejection No. 1, the selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant R2 as per claims 33 and 34, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura as modified by Li.
Like the instant R1 to R8, Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb are the groups on the anthracene ring.  Similar to Kawamura and the instant claims, Murase teaches a light emitting device material comprising an anthracene compound that is useful as a fluorescent dye (i.e., a light-emitting material) and a charge transporting material, and having the general formula (1) (see ¶¶ 0001 and 0016):

    PNG
    media_image16.png
    558
    299
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    47
    301
    media_image17.png
    Greyscale


Thus, Murase’s R1 to R8 on the anthracene ring correspond to the claimed R1 to R8.  Murase teaches several compounds, such as compounds 6, 20, 36, 37 and 38,   wherein R2 is alkyl or aryl, as here claimed (see pp. 5-12 of Murase).  For example, Murase’s compound 6 has the formula:

    PNG
    media_image18.png
    213
    248
    media_image18.png
    Greyscale
.
According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the anthracene derivative compound of Kawamura in view of Li such that any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, is alkyl or aryl, such as at the position corresponding to the instant R2, because Kawamura specifically teaches alkyl or aryl as preferred substituents for these R groups, and because similar, known anthracene compounds in the prior art having a similar function as Kawamura’s anthracene compounds also have alky or aryl substitution at the instant R2 position of the anthracene ring, as shown by Murase.

Claims 26-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0280008 to Ricks et al (hereinafter “Ricks”) in view of Li.
Ricks teaches anthracene compounds of the following formulas:

    PNG
    media_image19.png
    164
    247
    media_image19.png
    Greyscale
    
    PNG
    media_image20.png
    108
    246
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    137
    269
    media_image21.png
    Greyscale
    
    PNG
    media_image22.png
    139
    270
    media_image22.png
    Greyscale


wherein the parameters and groups are set forth in ¶¶ 0122-0142.  Examples of the anthracene compounds include those shown in ¶ 0143, three of which are presented below (see also Ricks’ claims 28-30):
	
    PNG
    media_image23.png
    227
    156
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    240
    114
    media_image24.png
    Greyscale
  
    PNG
    media_image25.png
    273
    142
    media_image25.png
    Greyscale

	In the first compound from the left, the claimed Ar1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, R2 is alkyl (isobutyl), and R1 and R3 to R8 are H.  In the second 1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, and R1 to R8 are each H.  In the third compound, Ar1 and Ar2 are each heteroaryl, i.e., carbazole, Ar3 and Ar4 are each phenyl, and R1 to R8 are each H.
	Ricks’ anthracene compounds are used as a host material in one or more light emitting layers in an organic light emitting device (OLED), wherein the light emitting layer is between an anode and cathode (see ¶¶ 0002-0003, 0091 and 0112-0143). The light emitting layer further contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  The light emitting layer can further contain a second host, as per instant claim 44, since Ricks teaches that mixtures of hosts can be used (¶ 0091), and co-hosts are taught in ¶ 0152.  The OLED can further comprise a hole injection layer between the anode and the light emitting layer, as per instant claim 46 (see ¶ 0038).
Ricks’ anthracene compounds differ from those here claimed in that Ricks’ anthracene compounds lack at least eight deuterium (D) in place of at least eight hydrogen atoms of the compounds.
Ricks’ anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of an OLED as a host material (see ¶ 0096).
	Li is relied upon for the reasons stated above in Rejection No. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated anthracene compounds of Ricks, such as the three exemplary compounds of Ricks noted above, such that deuterium is used in place of all or essentially all of the hydrogens in the compounds, i.e., at least eight of the hydrogens in Ricks’ conjugated compounds are replaced with D as here claimed, so as to provide for better thermal stability, longer lifetime in an optoelectronic 
Claims 27-31, 34-37 and 40 set forth percentage or location of the deuterium.  With the replacement of all or essentially all of the hydrogens with deuterium in Ricks’ anthracene compounds, it would have been obvious to have replaced at least one of the hydrogens with deuterium on the anthracene portion thereof, i.e., at least one of the instant R1 to R8, and to have replaced at least one of the hydrogens in the remaining aryl portions of Ricks’ anthracene compounds, e.g., the phenyl, naphthyl and/or carbazole portions, with deuterium.  Each of these hydrogens in Ricks’ compounds is a hydrogen of the conjugated compound, as per the teachings of Li.
Furthermore, with respect to the percent deuterium, as noted above, Li teaches replacing one or more hydrogens of the conjugated compound with deuterium.  In fact, the compounds prepared in Li’s Examples 1 and 8, i.e., said compounds 4 and 28, are 100% deuterated.  According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate level of deuteration, such as the at least 10%, at least 50% or 100% deuteration as here claimed, so as to take advantage of the better thermal stability, longer optoelectronic device lifetime, and higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate, as taught by Li.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li as applied to claims 26-44 and 46 above, and further in view of Kawamura.

As noted above, Ricks teaches the light emitting layer contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  Examples of the fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc. (see ¶ 0161).  Ricks and Li do not specifically teach that the fluorescent dopant is an amino-substituted chrysene or amino-substituted anthracene.
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and claims 13-14).  The dopant compound can be an amino-substituted perylene, or can be an amino-substituted chrysene or amino-substituted anthracene as per claim 45 (see ¶¶ 0097-0103).
It would have been to one of ordinary skill in the art at the time the invention was made to have used an amino-substituted chrysene or an amino-substituted anthracene as the fluorescent dopant in the light emitting layer of Ricks and Lee because Ricks teaches that suitable fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc., and Kawamura similarly teaches that suitable dopant compounds can be an amino-substituted perylene, an amino-substituted chrysene or an amino-substituted anthracene.  This is a matter of simple substitution of one known fluorescent dopant for another to obtain predictable results.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li as applied to claims 26-44 and 46 above, and further in view of Hsu.
Ricks in view of Li is relied upon for the reasons stated above in Rejection No. 4.  As noted above, Ricks teaches that its OLED comprises a hole injection layer between the anode and light emitting layer (see ¶ 0038).  Ricks and Li do not specifically teach that the hole injecting layer comprises at least one conductive polymer and at least one fluorinated acid polymer.  
Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Ricks’ hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the Specialist interprets an improvement in properties to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the hole injection layer (buffer layer) of Ricks in view of Li as a conductive polymer/fluorinated polymer acid formulation so as to provide .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-88 of copending Application No. 16/736,231 (the ‘231 reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘231 reference application anticipate the instant claims, but are of more narrow scope than the instant claims in that the claims of the ‘231 reference application require that at least one of Ar2 and Ar4 is dibenzofuran or benzofuran, and that Ar1 is a hydrocarbyl aryl group.  Note that the claims of the ‘231 reference application have at least eight D as here claimed when, for example, the compound is 100% deuterated as per claims 36 and 66 of the ‘231 reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.
Applicant cites the Rule 1.132 declaration of Dr. Norman Herron (hereinafter “Herron Declaration1”) and argues the following (Remarks, p. 16):
Nothing in Kawamura, Ricks, or Li would have provided to one of ordinary skill in the art the requisite motivation or reasonable expectation of success in making the proposed modifications to Kawamura’s or Ricks’ compounds.  As discussed during prosecution of the ‘818 patent and the declaration submitted therein, nothing in Li would have led one of ordinary skill in the art to expect device performance improvements, let alone the device lifetime improvements discussed in the Declaration.  See, e.g., 01-07-2014 Amendments and Remarks, pages 11 and 12 and the Declaration under 1.132 of Dr. Herron (‘[Herron] Declaration’, copy attached).

In particular, on p. 17 of the current Remarks, Applicant cites the following arguments from p. 12 of the 01/07/2014 remarks during prosecution of the ‘818 patent, which cite to the Herron Declaration:
Dr. Herron notes that, while Li describes some general performance improvements for devices containing deuterium, no relevant actual data are provided.  Moreover, for the data that Li does disclose, Dr. Herron indicates that the observations and conclusions are “at odds with most literature reported research” (Herron 132 Declaration, paragraph 6).  Li’s discussion of Figure 8 [0069] is telling—while he asserts that an improvement in quantum efficiency is demonstrated, Dr. Herron counters that the data show no clear difference between H and D materials in terms of performance for the devices in question.  Such a failure by Li would certainly discourage one of ordinary skill in the art from pursuing deuteration as a means to achieve improved OLED performance.

Li attempts to bolster his case by advancing several additional points that Dr. Herron refers to as “conjectures” in Section C of his 132 Declaration.  Dr. Herron categorizes these as being anywhere from “incorrect” to “not universally correct” and “simply false.”  Dr. Herron provides data for Red Dopant 1 to support his observations regarding Li.  He continues with a discussion of the claimed invention as described in the 12/643420 application and characterizes those improvements in device performance that are “significant and substantial” versus counterparts that are non-deuterated.

Applicants agree with Dr. Herron and these points from his 132 Declaration.  The Li reference actually teaches away from the invention as now claimed for the simple reason that Li’s data explicitly teach that deuteration has no effect on performance of Li’s devices.  A person skilled in the art would actually have been taught away from and otherwise discouraged from introducing deuterium into molecules used in OLED device applications since there is no evidence of enhanced device performance.  We note further that there is increased effort and cost associated with the preparation of deuterated materials—an additional factor that would discourage the preparation of deuterated OLED materials based on the disclosure of Li.

Applicant’s arguments and the Herron Declaration have been fully considered but are unpersuasive.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Courts will not read into a reference a teaching away where no such language exists. DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).  There is no teaching away from deuteration in Li.  As set forth above, in view of on the express teachings of Li, there is ample rationale for modifying the conjugated, light-emitting anthracene compounds of Kawamura and the conjugated anthracene compound of Ricks that are used in a light-emitting layer such that deuterium is used in place of one of more of the hydrogens thereof.  In particular, so doing would provide for better thermal stability, longer lifetime in an optoelectronic device, and higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as expressly taught by Li (see ¶¶ 0006, 0009, 0013 and 0023 in Li).  Even if Applicant’s argument is true that deuteration requires increased cost and effort, 
The Herron Declaration (¶ 11) cites Tong et al, J. Phys. Chem. C, vol. 111, No. 8 (2007), pp. 3490-3494 (hereinafter “Tong”) for the proposition that a blanket claim that deuterated systems have longer lifetimes in devices is false.
This argument is unpersuasive.  Tong was available as prior art at the time the invention was made.  Thus, a skilled artisan would have been aware of Tong’s teachings that deuteration can improve the high-voltage stabilities of green Alq3 emitter, but not for light emitting molecules containing unidentate ligands (see Conclusion on p. 3493).  Tong considers high voltage to be, for example, 16 V (see p. 3491, 2nd col.).  Kawamura does not use high voltage, but rather, uses voltages ranging from 5.5 to 7.8 volts (see Tables 1 to 4).  Ricks is not limited to any particular voltage.  Furthermore, none of Nakamura’s or Ricks’ compounds cited above are unidentate ligands.  In fact, Tong supports the above rejections by teaching that its deuterated compounds provide for increased external quantum efficiency, lower turn-on voltages and lower deterioration rates in electroluminescent brightness (see the abstract of Tong).
Furthermore, the Herron Declaration’s criticism in ¶¶ 6-10 of the quantum efficiency and luminance efficiency results in Li’s Figs. 8 and 9 is unavailing.  For convenience, Li’s Figs. 8 and 9 are reproduced below with an annotation arrow pointing to the highest quantum efficiency (Fig. 8) and luminance efficiency (Fig. 9):

    PNG
    media_image26.png
    304
    346
    media_image26.png
    Greyscale
  
    PNG
    media_image27.png
    315
    323
    media_image27.png
    Greyscale

	
The circle data points in Figs. 8 and 9 are for Li’s inventive OLED of Example 11 having deuterated Ir(ppy)3 as an 11% dopant in the light emitting layer.  The square data points are for the comparative OLED of Example 10 having non-deuterated Ir(ppy)3 as the 11% dopant (Example 10).  In view of the results in these figures, Li concludes that “[f]rom FIG. 8, the device of Example 11 has higher quantum efficiency than the 3 provided for the highest quantum efficiency and luminance efficiency as noted by the annotation arrows.  These highest efficiencies correspond to a low current density, but such a low current density is where an OLED is typically operated.  Hereby made of record is WO 2008/074017 A3, which teaches a typical OLED current density of 35 mA/cm2 (see p. 10, line 8-13).  The OLED in U.S. Patent Application Publication 2006/0054893 uses a typical current density of 10 mA/cm2 (see ¶ 0060).  Similarly, Ricks tests its devices by applying a current of 20 mA/cm2 (see ¶ 0243).  Accordingly, the conclusions reached by Li are correct, i.e., the deuteration provides for higher quantum efficiency and luminance efficiency.  Such would have motivated a skilled artisan to have deuterated Kawamura’s and Ricks’ anthracene compounds whether or not there is also an increase in device lifetime.
The Herron Declaration argues that Figs. 6 and 7 of Li show that the deuterated and non-deuterated versions of Ir(ppy)3 show a marked difference in color, and that the “color shift” would have discouraged one of ordinary skill in the art from making a comparison between deuterated and non-deuterated materials (¶¶ 6-10).
This is unpersuasive.  In Li’s Examples 10 and 11, with the results thereof shown in Figs. 8 and 9, Li makes a direct, head-to-head comparison of electroluminescent devices which differ only in using either deuterated or non-deuterated Ir(ppy)3.  A skilled artisan would not have been discouraged from making such a head-to-head comparison.  As noted in ¶ 6 of the Herron Declaration, there is a (small) shift in λmax from about 510 nm (non-deuterated) to about 530 nm (deuterated) and there is a 
	Furthermore, the lifetime data reported in ¶ 12 of the Herron Declaration using deuterated vs non-deuterated “Red Dopant 1” is unpersuasive and is at best unfair when contrasted with the lifetime data of Table 2 in ¶ 13 of the Herron Declaration, which is the same as Table 2 in the ‘818 patent.  The figure in ¶ 12 of the Herron Declaration is illegible and it is unclear which curve corresponds to which set of data.  This figure in the copy of the Herron Declaration present in the ‘818 patent file is also illegible.  The symbols used to distinguish the four sets of data look essentially the same.  Additionally, the structure, layers and compounds in the devices used to generate the data in ¶ 12 are not provided.  
The Herron Declaration does not provide pertinent information but, as the name implies, Red Dopant 1 is most likely a dopant in the light emitting layer and thus, is most likely used in a relatively small amount in the light-emitting layer of the device.  As noted above in the rejections, Nakamura and Ricks use their anthracene compounds as hosts, not dopants.  Nonetheless, to the extent the Herron Declaration is correct in 3 in Figs. 8 and 9 of Li, is higher quantum efficiency and luminance efficiency as noted above.  Again, such is sufficient rationale to deuterate Kawamura’s and Ricks’ compounds.
	As seen in ¶ 13, the Herron Declaration contrasts the lifetime data in the figure in ¶ 12 of the Herron Declaration with that of Table 2 in ¶ 13, i.e., Table 2 in the ‘818 patent, which is the same Table 2 in the ‘199 patent.  However, this is an unfair comparison/contrast because the deuterated material in Table 2 is not a dopant making up a low percentage of the light-emitting layer as appears to be for the data in ¶ 12, but rather is the host of the light emitting (electroactive) layer present at a ratio of 13:1 relative to a dopant (see col. 41, lines 9-15 and Table 1 of the ‘818 patent).  In other words, the deuterated material in the Table 2 data makes up 93% of the light emitting layer.  The light emitting layer in the Table 2 data has a thickness of 40 nm (col. 41, line 11 of the ‘818 patent) and is the second thickest layer of the device.
	¶¶ 13-15 of the Herron Declaration also cite to the data in Tables 2 and 5-7 of the ‘818 and ‘199 patents for the proposition of unexpected lifetime results for deuterated vs non-deuterated host materials in the OLED.  However, such results are fully expected.  As noted above, Li teaches that “the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.” (See ¶ 0009, emphasis added).  In Tables 2 and 5-7, Applicant 

Applicant further argues that nothing in the Hsu or Murase secondary references corrects the defects of Kawamura, Ricks and Li (Remarks, p. 17).
	This argument is unpersuasive because Kawamura, Ricks and Li are not deficient for the reasons discussed above.

	With respect to the obviousness-type double patenting rejection, Applicant requests reconsideration in view of the amendments and the arguments made above (Remarks, p. 18).  However, upon reconsideration, the obviousness-type double patenting rejection is maintained, and Applicant’s arguments are unpersuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,199 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                       
/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Herron Declaration was originally filed 01/07/2014 during prosecution of the ‘818 patent.